Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation

This application is a continuation application of U.S. application no. 13/897438 filed on May 19, 2013, now U.S. Patent 11,170,350 ("Parent Application").  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes and certain methods of organizing human activity.                
More specifically, the steps of  receiving,information about the asset or component, the information including data or photos stored in the database in relation to an identifier associated with the asset or component; if the request is a request for maintenance of an asset or component of the facility, generating a ticket for initiating maintenance of the asset or component, and storing the ticket in the database in relation to an identifier associated with the asset or component; and transmitting, … is a mental process that can be practically performed by a human using pen and paper. Further the claim is directed to a process that, under its broadest reasonable interpretation, could be considered a commercial or legal obligation, i.e., business relation to provide service for an asset and/or managing personal behavior or interactions (based on following the rules or procedure to fulfill a service or information request).

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 is a computer implemented method wherein information is received from a device and transmitted to the device. This amounts to using a computer as a tool to perform the abstract idea or instructions to perform the abstract idea using a computer. The abstract idea is not integrated into a practical application. Independent claim 11 is a system claim with memory storage storing instructions to perform the abstract idea and one or more processors configured to execute the instructions. Additionally, claim 11 includes the user device which transmits and receives data. These additional elements amount to instructions to perform an abstract idea using a computer and there is no integration into a practical application. Independent claim 20 is directed to a computer-readable medium storing instructions that when executed by a processor, cause the processor to execute the abstract idea. Claim 20 also includes the user device which transmits and receives data. These elements amount to instructions to perform an abstract idea using a computer and there is no integration into a practical application. The dependent claims add additional limitations to the abstract idea without any integration into a practical application. The location detection in claims 2 and 12 does not integrate the abstract idea into a practical application because there is no improvement to the functioning of the computer or any other technology and the use of location technology with the referenced abstract idea does not apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment. When considered individually the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  
  
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-13, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallagher et al, US 2014/0172479.

As per claim 1, Gallagher et al teaches receiving, from a device associated with a user, a request for information or services relating to a physical facility, the request being one or more of: a request to receive information about an asset or component of the facility, and a request to receive maintenance of an asset or component of the facility, wherein the request includes an identifier associated with the user and an identifier associated with the asset or component of the facility (0058-0059 – service request initiated, includes location and customer information); 
accessing, based on the received request, a database storing one or more user identifiers and one or more identifiers associated with a plurality of assets or components of the facility (0058-0062 – based on identification of the user, the system matches this information against the home profile database concerning home information regarding appliances, network, safety, etc); 
if the request is a request for information about an asset or component of the facility, generating a presentation of information about the asset or component, the information including data or photos stored in the database in relation to an identifier associated with the asset or component ([0065] – home profile includes any historical data including receipts, manuals, pictures, documents, etc); 
if the request is a request for maintenance of an asset or component of the facility, generating a ticket for initiating maintenance of the asset or component, and storing the ticket in the database in relation to an identifier associated with the asset or component ([0059-0062] – work order for service request is generated);
and transmitting, to the device associated with the user, either the presentation of information about the asset or component of the facility, or a representation of the ticket for initiating maintenance of the asset or component of the facility ([0059-0062] – work order is generated or [0065-0066] – home profile historical data is shown through the home profile module). 

As per claim 2, Gallagher et al teaches generating the presentation of information or the ticket for initiating maintenance based on a detected location of the device associated with the user, wherein the detection is performed based on one or more of: GPS data obtained from the device, radio frequency data obtained from the device, identification information obtained from the device, or a triangulation of the device by wireless access points in the physical facility ([0058-0062; 0073, 0075] – matching program uses geographic location of customer to assign the best contractor to meet service needs). 
As per claim 3, Gallagher et al teaches wherein the physical facility is an office building, apartment building, commercial building, sporting venue, or music venue ([0036] – used by home owners or apartment dwellers). 

As per claim 5, Gallagher et al teaches wherein the request for information is a request for information about: locations of individuals within the physical facility or locations of individuals' offices or desks within the physical facility (0042, 0045, 0073 – geographic location of service request). 

As per claim 7, Gallagher et al teaches wherein the request for information includes an identifier associated with the asset or component of the facility that is captured by the device associated with the user ([0058,0067, 0068] – homeowner inputs pictures and other information about assets to be repaired, home profile modules includes identification of all features that are pertinent for the user). 

As per claim 8, Gallagher et al teaches wherein the request for information includes an identifier associated with an office or desk of an individual that resides or works in the physical facility (0042, 0045, 0073 – geographic location of service request).  

As per claim 9, Gallagher et al teaches wherein the request to receive maintenance of an asset or component of the facility includes a photograph of the asset or component of the facility, the photograph being captured by the device associated with the user ([0043, 0045, 0061, 0080] – service request includes photos captured by the resident).

As per claim 10, Gallagher et al teaches wherein the request to receive maintenance of an asset or component of the facility includes a selection of a type of problem experienced by the asset or component and an identifier associated with the asset or component ([0058,0074] – service request includes inputs information for the request such as photos of item and custom text narrative to describe service request).

As per claim 11, Gallagher et al teaches a memory storage device storing instructions for enabling users to request information or services relating to a physical facility (at least 0053, 0079); one or more processors configured to execute the instructions to perform the method including (at least 0053, 0079):  receiving, from a device associated with a user, a request for information or services relating to a physical facility, the request being one or more of: a request to receive information about an asset or component of the facility, and a request to receive maintenance of an asset or component of the facility, wherein the request includes an identifier associated with the user and an identifier associated with the asset or component of the facility (0058-0059 – service request initiated, includes location and customer information); 
accessing, based on the received request, a database storing one or more user identifiers and one or more identifiers associated with a plurality of assets or components of the facility (0058-0062 – based on identification of the user, the system matches this information against the home profile database concerning home information regarding appliances, network, safety, etc);
if the request is a request for information about an asset or component of the facility, generating a presentation of information about the asset or component, the information including data or photos stored in the database in relation to an identifier associated with the asset or component ([0065] – home profile includes any historical data including receipts, manuals, pictures, documents, etc);
if the request is a request for maintenance of an asset or component of the facility, generating a ticket for initiating maintenance of the asset or component, and storing the ticket in the database in relation to an identifier associated with the asset or component ([0059-0062] – work order for service request is generated); 
and transmitting, to the device associated with the user, either the presentation of information about the asset or component of the facility, or a representation of the ticket for initiating maintenance of the asset or component of the facility ([0059-0062] – work order is generated or [0065-0066] – home profile historical data is shown through the home profile module).

As per claim 12, Gallagher et al teaches generating the presentation of information or the ticket for initiating maintenance based on a detected location of the device associated with the user, wherein the detection is performed based on one or more of: GPS data obtained from the device, radio frequency data obtained from the device, identification information obtained from the device, or a triangulation of the device by wireless access points in the physical facility ([0058-0062; 0073, 0075] – matching program uses geographic location of customer to assign the best contractor to meet service needs).  

As per claim 13, Gallagher et al teaches wherein the physical facility is an office building, apartment building, commercial building, sporting venue, or music venue ([0036] – used by home owners or apartment dwellers).

As per claim 15, Gallagher et al teaches wherein the request for information is a request for information about: locations of individuals within the physical facility or locations of individuals' offices or desks within the physical facility (0042, 0045, 0073 – geographic location of service request). 

As per claim 17, Gallagher et al teaches wherein the request for information includes an identifier associated with an office or desk of an individual that resides or works in the physical facility (0042, 0045, 0073 – geographic location of service request).  

As per claim 18, Gallagher et al teaches wherein the request to receive maintenance of an asset or component of the facility includes a photograph of the asset or component of the facility, the photograph being captured by the device associated with the user ([0043, 0045, 0061, 0080] – service request includes photos captured by the resident).

As per claim 19, Gallagher et al teaches wherein the request to receive maintenance of an asset or component of the facility includes a selection of a type of problem experienced by the asset or component and an identifier associated with the asset or component ([0058,0074] – service request includes inputs information for the request such as photos of item and custom text narrative to describe service request).

As per claim 20, Gallagher et al teaches receiving, from a device associated with a user, a request for information or services relating to a physical facility, the request being one or more of: a request to receive information about an asset or component of the facility, and a request to receive maintenance of an asset or component of the facility, wherein the request includes an identifier associated with the user and an identifier associated with the asset or component of the facility (0058-0059 – service request initiated, includes location and customer information); 
accessing, based on the received request, a database storing one or more user identifiers and one or more identifiers associated with a plurality of assets or components of the facility (0058-0062 – based on identification of the user, the system matches this information against the home profile database concerning home information regarding appliances, network, safety, etc); 
if the request is a request for information about an asset or component of the facility, generating a presentation of information about the asset or component, the information including data or photos stored in the database in relation to an identifier associated with the asset or component ([0065] – home profile includes any historical data including receipts, manuals, pictures, documents, etc); 
if the request is a request for maintenance of an asset or component of the facility, generating a ticket for initiating maintenance of the asset or component, and storing the ticket in the database in relation to an identifier associated with the asset or component ([0059-0062] – work order for service request is generated);
and transmitting, to the device associated with the user, either the presentation of information about the asset or component of the facility, or a representation of the ticket for initiating maintenance of the asset or component of the facility ([0059-0062] – work order is generated or [0065-0066] – home profile historical data is shown through the home profile module). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al, US 2014/0172479 in view of Dalley et al, US 2010/0250707.
As per claim 4 and 14, Gallagher et al teaches the system for use apartment dwellers or other residential occupants, but fails to explicitly teach wherein the request for information is a request for information about facility amenities and locations of facility amenities within the physical facility ([0057]). Dalley et al teaches an analogous system wherein the user can request information about amenities, property maps, etc. [0032].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gallagher et al the ability to include facility amenities as taught by Dalley et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al, US 2014/0172479 in view of Natsume et al, US 2004/0199631.
As per claims 6 and 16, Gallagher et al teaches a homeowner dashboard where a homeowner can request information about the home [facility] or request service, but fails to explicitly wherein the request for information includes a location of the user within the facility, and the request for information is request for information about locations of one or more of a break area, cafeteria, conference room, copy room, restroom, vending area, or gym, relative to the location of the user.   Natsume et al teaches an information management system for a facility wherein a user can make an inquiry regarding the location of other facilities or a restroom and the system will provide a list based on location [0079-0080].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Gallagher et al the ability to request specific location information as taught by Natsume et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683